Title: The American Peace Commissioners to David Hartley, 30 August 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            Passy 30. August 1783.
          
          The American Ministers Plenipotentiary for making Peace with great
            Britain, present their Compliments to Mr. Hartley. They regret that Mr. Hartley’s
            Instructions will not permit him to sign the Definitive Treaty of Peace with America at
            the Place appointed for the Signature of the others. They will nevertheless have the Honour of
            waiting upon Mr. Hartley at his Lodgings at Paris, for the Purpose of signing the Treaty
            in Question, on wednesday Morning at Eight oClock.
          
        